CONFESSION OF ERROR

PER CURIAM.
The defendant challenges her sentence under the 1995 Sentencing Guidelines on the ground that chapter 95-184, the enacting legislation, violated the single subject requirement of the Florida Constitution. Based upon the State’s candid and correct confession of error and the Florida Supreme Court’s opinion in Heggs v. State, No. SC93851, - So.2d -, 2000 WL 178052 (Fla. Feb.17, 2000), we reverse.
*776Accordingly, we remand to the trial court for resentencing under the guidelines in effect prior to the enactment of chapter 95-184.
Reversed and remanded.